DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-20 have been examined in this application.  Claims 1-14 and 16-20 are rejected. This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 07/19/2022.  
	
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-14, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diaz et al. (US 20040147863 A1).
In regards to Claim 1, Diaz et al. teaches: A customizable cushioning device (10 – Fig. 1, Para 0028) for supporting an anatomical region (52 - Para 0002 and Para 0033, Fig. 5A) of a patient (‘user’s body’ Para 0033, and Fig. 9A), comprising: a main body (11 – Fig. 1) having an intact base (32 – Fig. 3) and a plurality of removable pillars (16 – Fig. 3) disposed on the intact base (32 – Fig. 3), the main body including a first portion (see annotated Fig. 3.1 below from Diaz) and a second portion (see annotated Fig. 3.1 from Diaz), the first portion having a first flexibility (Para 0029 and Para 0032, see note #1 below), the second portion having a second flexibility (Para 0031-0032, see note #1 below), the first flexibility being different from the second flexibility (see note #1 below), wherein the first portion includes the intact base and the plurality of removable pillars (Fig. 2 and see note #2 below).
Note #1: It is noted that the first portion which includes the elements shown below in Fig. 3.1 from Diaz includes several different materials (Para 0029 and 0031) which would have a first flexibility. While the second portion includes the second group of elements shown below of several different materials (Para 0031 and 0032) which would have a second flexibility. 
Note #2: It is noted that when the first portion is attached to the second portion (as shown in Figure 2 utilizing the fastener), the first portion would naturally include the intact base and the plurality of removable pillars.
It is further noted that the word ‘include’ or ‘includes’ as defined by Merriam-Webster is “to take in or comprise as a part of a whole or group”. As such, the first portion ‘includes’ the intact base and the plurality of removable pillars when it utilizes its fastening means to be attached to the second portion. It is suggested to better define how the first portion is constructed, to further explain that the first portion contains the intact base and the plurality of removable pillars within its configuration.

    PNG
    media_image1.png
    290
    576
    media_image1.png
    Greyscale

Annotated Fig. 3.1 from Diaz


In regards to Claim 2, Diaz et al. teaches The customizable cushioning device of Claim 1, wherein the main body is formed from foam (Para 0045 -  “The suspension material is preferably made of a non-latex, non-allergenic, medical grade polyurethane foam and alternatively can be made of other materials such as, for example, other conventional foams or sponge material.”, see note #3 below).
Note #3: The suspension system (10) contains all elements of the wound care system. As such, the suspension material is understood to contain that suspension material of foam or other material.

In regards to Claim 3, Diaz et al. teaches: The customizable cushioning device of Claim 1, wherein a portion of the plurality of removable pillars (16 – Fig. 5A) is configured to be removed (Para 0033 – “The array 11 of bubbles 16 are configured for selective removal by the user, or other person, from the array 11, individually or in groups, in order to define a custom fit opening 50 within the suspension system 10. The custom fit opening 50 is sized to specifically match a target area 52 on the user's body.”) to form a conforming depression (50 – Fig. 5A, Para 0033) configured to accommodate the anatomical region of the patient (52 – Fig. 5A, Para 0033).

In regards to Claim 4, Diaz et al. teaches: The customizable cushioning device of Claim 3, wherein main body (11) includes a backing layer (12 – Fig. 3, Para 0030), the backing layer disposed underneath the intact base (12 underneath 32 in Fig. 3).

In regards to Claim 5, Diaz et al. teaches: The customizable cushioning device of Claim 4, wherein the main body (11) has a top surface (14), a majority portion of the top surface (14) defined by the plurality of removable pillars (16 – Fig. 1) (several bubbles aka pillars 16 on the top surface of the flexible sheet 14, in Fig. 1).

In regards to Claim 6, Diaz et al. teaches The customizable cushioning device of Claim 5, wherein the plurality of removable pillars (16) is formed from the first portion of the main body (see annotated Fig. 3.1 above from Diaz), and the backing layer (12) is formed from the second portion of the main body (see annotated Fig. 3.1 above from Diaz).

In regards to Claim 7, Diaz et al. teaches The customizable cushioning device of Claim 6, wherein each of the removable pillars (16- Fig. 2) has a top pillar surface (see annotated Fig. 2.1 from Diaz), a side pillar surface (see annotated Fig. 2.1 from Diaz), and a rounded pillar transition (see annotated Fig. 2.1 from Diaz) between the top pillar surface and the side pillar surface (see annotated Fig. 2.1 from Diaz).

    PNG
    media_image2.png
    237
    461
    media_image2.png
    Greyscale

Annotated Fig. 2.1 from Diaz

In regards to Claim 8, Diaz et al. teaches: The customizable cushioning device of Claim 4, wherein the plurality of removable pillars forms a middle region (see annotated Fig. 7.1 from Diaz et al. below), a left plurality of pillars (see annotated Fig. 7.1 from Diaz et al. below) forms a left region (see annotated Fig. 7.1 from Diaz et al. below), and a right plurality of pillars (see annotated Fig. 7.1 from Diaz et al. below) forms a right region (see annotated Fig. 7.1 from Diaz et al. below), the middle region disposed between the left region and the right region (see annotated Fig. 7.1 from Diaz et al. below), and wherein each of the left region and the right region (see annotated Fig. 7.1 from Diaz et al. below and see Note #4 below), and the backing layer (12) are formed from the second portion of the main body (see note #4 below), and the middle region is formed from the first portion of the main body (see note #4 below).
Note #4: It is understood that the wound care suspension system as shown in Annotated Fig. 7.1 shown below from Diaz et al. would include BOTH the first portion AND the second portion in each of the three regions: left, right and middle. As such, the backing layer (12) would be included in the second portion of the main body. Additionally, the middle region (see annotated Fig. 7.1 from Diaz et al. below) is formed from the first portion of the main body, since the wound care system in Fig. 7 includes BOTH the first portion AND the second portion, as stated above.
The customizable cushioning device of Claim 4, wherein the plurality of removable pillars has a left region (see annotated Fig. 3.2 from Diaz), a middle region (see annotated Fig. 3.2 from Diaz), and a right region (see annotated Fig. 3.2 from Diaz), the middle region is disposed between the left right and the right region (see annotated Fig. 3.2 from Diaz), and wherein each of the left region and the right region, and the backing layer are formed from the second portion of the main body (see annotated Fig. 3.1 from Diaz), and the middle region is formed from the first portion of the main body (see annotated Fig. 3.1 from Diaz).

    PNG
    media_image3.png
    517
    764
    media_image3.png
    Greyscale

Annotated Fig. 7.1 from Diaz et al.

    PNG
    media_image4.png
    234
    588
    media_image4.png
    Greyscale

Annotated Fig. 3.2 from Diaz
In regards to Claim 9, Diaz et al. teaches The customizable cushioning device of Claim 8, wherein main body includes a frame (see annotated Fig. 1.1 from Diaz below) formed from the second portion of the main body (12, is a part of the second portion see annotated Fig. 3.1 above), and the frame is configured to partially surround the main body (see annotated Fig. 1.1 from Diaz below).

    PNG
    media_image5.png
    313
    485
    media_image5.png
    Greyscale

Annotated Fig. 1.1 from Diaz

In regards to Claim 10, Diaz et al. teaches The customizable cushioning device of Claim 4, wherein the backing layer has a first backing region (see annotated Fig. 3.3 from Diaz), a second backing region (see annotated Fig. 3.3. from Diaz), and a third backing region (see annotated Fig. 3.3 from Diaz), the second backing region is disposed between the first backing region and the third backing region, and each of the first backing region and the third backing region not being disposed underneath the plurality of removable pillars (Note: when pillar is removed, the first and third backing region will have no pillar underneath the regions as shown in Fig. 4A with region 50 being open).


    PNG
    media_image6.png
    253
    728
    media_image6.png
    Greyscale

Annotated Fig. 3.3 from Diaz
In regards to Claim 11, Diaz et al. teaches The customizable cushioning device of Claim 10, wherein a top surface (14 – Fig. 1) is defined by the first backing region (see annotated Fig. 2.2 from Diaz), the third backing region (see annotated Fig. 2.2 from Diaz), and the plurality of removable pillars (see annotated Fig. 2.2  from Diaz, Note: when pillar is attached, the first and third backing region will have pillar in contact with the regions as shown in Fig. 2.2 and in Fig. 4A).

    PNG
    media_image7.png
    224
    650
    media_image7.png
    Greyscale

Annotated Fig. 2.2 from Diaz

In regards to Claim 12, Diaz et al. teaches The customizable cushioning device of Claim 11, wherein each of the first backing region, the second backing region, and the third backing region is formed from the second portion of the main body (see annotated Fig. 3.3 from Diaz), and the plurality of removable pillars are formed from the first portion of the main body (see annotated Fig. 3.3 from Diaz).

In regards to Claim 13, Diaz et al. teaches The customizable cushioning device of Claim 3, wherein the main body (11 – Fig. 1) includes a first supporting structure (see annotated Fig. 7.2 below from Diaz) and a second supporting structure (see annotated Fig. 7.2 below from Diaz), the plurality of removable pillars (16) and the intact base (32) are disposed between the first supporting structure (see annotated Fig. 7.2 below from Diaz and see Fig. 2) and the second supporting structure (see annotated Fig. 7.2 below from Diaz).

    PNG
    media_image8.png
    475
    489
    media_image8.png
    Greyscale

Annotated Fig. 7.2 from Diaz
In regards to Claim 14, Diaz et al. teaches The customizable cushioning device of Claim 13, wherein the first supporting structure (see annotated Fig. 7.2 above from Diaz) has a first top layer (24 – Fig. 3) and a first body (26 – Fig. 3), the second supporting structure (see annotated Fig. 7.2 above from Diaz) has a second top layer (62 – Fig. 7) and a second body (60 – Fig. 7), and the main body (11 – Fig. 1) has a top surface (24 – Fig. 3) defined by the first top layer (46 – Fig. 4A), the second top layer (34 – Fig. 4A), and the plurality of removable pillars (16 – Fig. 3).

In regards to Claim 16, Diaz et al. teaches The customizable cushioning device of Claim 1, further comprising a removable cover (60 – Fig. 9D) disposed over the main body (disposed when wrapped in Fig. 9F – over main body 11), and the removable cover has an aperture (50 – Fig. 9D, Para 0043) configured to receive the anatomical region of the patient (52 – Fig. 9D).

In regards to Claim 17, Diaz et al. teaches A method for supporting an anatomical region (52 – Para 0002 and Para 0033, Fig. 5A) of a patient, comprising the steps of: providing customizable cushioning device (10 – Fig. 1, Para 0028) including a main body (11 – Fig. 1) having an intact base (32 – Fig. 3) and a plurality of removable pillars (16 – Fig. 3) disposed on the intact base (32 – Fig. 3), the main body including a first portion (see annotated Fig. 3.1 above from Diaz) and a second portion (see annotated Fig. 3.1 above from Diaz), the first portion having a first flexibility (Para 0032, see note #1 above), the second portion having a second flexibility (Para 0031, see note #1 above), the first flexibility being different from the second flexibility, wherein the first portion includes the intact base and the plurality of removable pillars Fig. 2 and see note #2 above); and selectively removing a portion of the plurality of removable pillars to form a conforming depression (50 – Fig. 5A) in the plurality of removable pillars, the conforming depression (50 – Fig. 5A) configured to accommodate contours of the anatomical region of the patient (52 – Fig. 5A, Para 0033).

In regards to Claim 18, Diaz et al. teaches The method of Claim 17, further including a step of selectively disposing the anatomical region of the patient onto the customizable cushioning device (Fig. 9D to Fig. 9E | Para 0042-0043), whereby the anatomical region of the patient is received by the conforming depression (Fig. 9D to Fig. 9E).

In regards to Claim 19, Diaz et al. teaches The method of Claim 17, further including a step of providing a removable cover (60 – Fig. 9D), a step of selectively disposing the removable cover over the customizable cushioning device (disposed when wrapped in Fig. 9F – over cushioning device 10), and a step of selectively perforating the removable cover (Para 0041 – “The suspension system 10 is configured to enable the care giver to easily and selectably remove one or more of the bubbles 16 from the suspension system 10 in order to custom fit the opening 50 in the suspension system 10 to match the target area on the user's body”) to create an aperture (52 – Fig. 6A or Fig. 9D) that aligns with the conforming depression (Para 0033“The custom fit opening 50 is sized to specifically match a target area 52 on the user's body.”) in the plurality of removable pillars of the main body (Fig. 5A and Fig. 5B).

In regards to Claim 20, Diaz et al. teaches The method of Claim 19, further including a step of selectively disposing the anatomical region (Fig. 9D to Fig. 9E) of the patient onto the customizable cushioning device (Fig. 9D to Fig. 9E | Para 0042-0043), whereby the anatomical region of the patient (52 – Fig. 9D) is received by both the aperture (52 – Fig. 5B) of the removable cover and the conforming depression (50 – Fig. 5B) of the main body (Para 0033 and 0034).

Allowable Subject Matter
	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: In regards to Claim 15, the prior art of Diaz et al. teaches the first top layer (46), the second top layer (34), the plurality of removably pillars (16), the first body (26) and second body (60). However, in contrast to the prior art, the claimed first body and second body are individually shown in two different portions. The first body (26) is a part of the first body (as shown in Fig. 3.1 above from Diaz) and the second body (60) would be a part of the second supporting structure (shown in Fig. 7.2 from Diaz above) which would be a part of the second portion below/underneath the first body. As such, they are independent of one another and cannot both be a part of the first portion. 

Response to Arguments
	Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments:
     The interpretation of Diaz set forth on pages 2-3 of the Office Action is not compatible with the features as required by amended Claim 1. In particular, the bubble contact layer 32 of Diaz is conflated with the intact base, as claimed. Office Action at 3:1-2. However, the bubble contact layer 32 is further identified by the Office Action as part of the "second portion," as claimed. See annotated version of FIG. 3.1 from Diaz below, as reproduced from page 3 of the Office Action. 

    PNG
    media_image1.png
    290
    576
    media_image1.png
    Greyscale

Annotated Fig. 3.1 from Diaz

     Having the bubble contact layer 32 as part of the "second portion" is contrary to Claim 1, which expressly requires that "the first portion includes the intact base and the plurality of removable pillars." 

     The Diaz document therefore fails to provide all the features in the fashion claimed and cannot anticipate Claim 1 and all claims dependent thereon. See Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (each and every element in the claim must be present in the reference for the claim to be anticipated). Applicant further submits that the method of amended Claim 17, which employs the subject customizable cushioning device, is not anticipated by Diaz for the same reasons. 

     Reconsideration of the claims and withdrawal of the rejection are requested.

Examiner’s Arguments:
     In regards to the Applicant’s Arguments to Claims 1 and Claim 17, the Examiner respectfully disagrees for the following reasons:

	Currently Claim 1 reads that the main body (11 – Fig. 1) is to have an intact base (32 – Fig. 3) and a plurality of removable pillars (16 – Fig. 3). Additionally, the last line of Claim 1 states: “wherein the first portion includes the intact base and the plurality of removable pillars.” 

	The Examiner points to the prior art of Diaz et al. (US 20040147863 A1) wherein, both the intact base and the removable pillars are understood to have two separate configurations (1st and 2nd). The 1st configuration is shown in Fig. 2 wherein, the fastening device is used to secure the base and the pillar to one another forming the wound care suspension system. While, the 2nd configuration is shown in Fig. 3 wherein, the fastening device of the intact base and the pillars are separated showing that the device can be easily and removably connected to the intact base. 

	Therefore, with the above explanation noting the two separate configurations, it is understood that the following amendment from the instant application is met by the art of Diaz et al.: “…. wherein the first portion includes the intact base and the plurality of removable pillars.” As currently read, when in the 2nd configuration the ‘first portion’ is shown to include the intact base and the removable pillars as they are considered ‘a whole’ when the fastening means are utilized (Please refer to Note #2 and the definition from Merriam-Webster defining the term ‘include(s)’ from Claim 1 above). As such, Claim 17 for the same reasons explained above would still read on the prior art of Diaz et al.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/18/2022